1
2
                                                                             JS-6
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   YOLIMAR AQUINO,                                  Case No. 2:19-cv-10484 CJC (GJS)
12                                                    ORDER RE JOINT STIPULATION TO
                            Plaintiff,
                                                      DISMISS WITH PREJUDICE
13
     v.
14
     FCA US, LLC; and DOES 1 through 10,
15   inclusive,
16
                            Defendants.
17
18
           Having read the Parties’ Joint Stipulation for Dismissal with Prejudice, and good cause
19
     appearing, the Court hereby dismisses the above-captioned action with prejudice.
20
            IT IS SO ORDERED.
21
22
     DATED: January 30, 2020                     ___________________________________
                                                       __________________________ _______
23                                               United                 Judge
                                                      d States District Judg
                                                                          d e Cormac
                                                                                  a J. Carney
                                                                                       Ca
24
25
26
27
28
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



1
